PeR Cukiam.
Defendant was indicted and convicted of an attempt to bum the dwelling of his mother, Marcre L. Haith, in violation of G.S. 14-67.
As a witness in his own behalf he testified he started a fire on the porch of the dwelling in the nighttime. He explained that he built the fire to get warm and without any intent to bum the building.
The record has four assignments of error. The first three have not been brought forward and argued in the brief. They are deemed abandoned; and properly abandoned as they are patently without merit.
The remaining assignment of error is directed to the asserted failure of the court to fully state defendant’s contention that he started the fire merely as a protection against the extreme cold weather and *599not with the intent to burn the building. This, assignment is.likewise without merit. The court, in plain and explicit language, told the jury an intent to bum was necessary to convict and then stated de-defendant’s explanation for starting the fire as negativing the necessary criminal intent. He expressly stated that a mere careless or negligent act would not be sufficient to support a verdict of guilty.
Our examination of the record reveals
No Error.